Citation Nr: 9903506	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for right knee injury, 
status post total knee replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
right knee injury, status post total knee replacement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right knee injury, status 
post total knee replacement, is manifested by complaints of 
constant pain, weakness, and inability to accomplish multiple 
physical activities, X-ray evidence of prosthesis in good 
position, and objective medical findings including bilateral 
subpatellar crepitation on flexion and extension, swelling, 
good range of motion, normal gait, and no instability.


CONCLUSION OF LAW

The criteria for an increased rating for a right knee injury, 
status post total knee replacement, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran sustained an 
injury to the right knee in November 1961 and again in 
January 1962.  Arthrotomy on April 5, 1962, revealed a buckle 
handle tear of the medial meniscus, and it was excised.  The 
post operative course was benign and, by April 30, he was 
lifting 30 pounds at physical therapy.  There was no 
effusion, and the quadriceps had regained good tone.  He was 
discharged to duty, fit for same, on May 3, 1962.

On August 2, 1962, the veteran complained of right knee pain 
following a twisting injury while playing softball the day 
before.  He was treated for a strain of the right collateral 
ligament.  On August 13, 1962, he was reportedly getting 
along very nicely, had some tenderness, and was to continue 
crutches and exercises.  On August 20, 1962, he was given 
light duty for one week and was to return if he had any 
further trouble.

In September 1962, the veteran was referred to the orthopedic 
department for an evaluation and opinion on whether his 
military occupational specialty should be changed.  He 
reportedly had had trouble at the rifle range shooting in a 
kneeling position.  He stated that he had been getting along 
quite well except for this, with no instability, swelling, or 
locking.  On examination, he lacked full flexion, the 
McMurray's sign was negative, he had no effusion, and his 
quadriceps was a little weak.  He was to go to physical 
therapy for one week for quadriceps drill and was given a 
chit to exclude rifle range, kneeling position.  In October 
1962, he was able to lift 30-35 pounds in physiotherapy and 
was getting along pretty well.  He reportedly had symptoms 
suggestive of internal derangement, a little catching and 
giving way sensation, and it was unclear whether this was a 
residual tab of medial meniscus or tear in the posterior horn 
of the lateral meniscus.

The veteran was released to inactive duty in April 1963.  
Examination report noted a scar of the right knee.  
Otherwise, no disorders of the right knee were noted.  He was 
found physically qualified for release to perform all the 
duties of his rank at sea and in the field.  

By rating decision in January 1964, service connection was 
granted for post operative residuals of right knee injury.  A 
10 percent rating was assigned per Diagnostic Code 5259.  
After routine VA examination in December 1968, the rating was 
confirmed by rating decision in January 1969.  The rating was 
again confirmed by rating decision in February 1984 and, on 
appeal, the Board, in June 1985, denied a rating in excess of 
10 percent.  The Board reviewed private treatment records of 
Steven Selden, M.D., from May to October 1983, reflecting 
that the veteran had undergone arthroscopic surgery for 
debridement of patellar osteophytes, a report of Dr. Selden 
dated in November 1983, indicating that the veteran had 
significant degenerative joint disease of the right knee, and 
VA examination report of January 1984.  The Board reviewed 
the case in light of Diagnostic Codes 5010, 5257, 5260, and 
5261, and found that the disability was manifested by flexion 
to 80 degrees, slight medial ligament laxity, and 
degenerative joint disease, but that there was no showing of 
recurrent subluxation or lateral instability to a moderate 
degree. 

Received in March 1996 was an operative report reflecting 
that the veteran underwent a right total knee replacement on 
January 22, 1996.  The surgeon was Dr. Selden.  By rating 
decision in March 1996, an evaluation of 100 percent was 
assigned, effective January 22, 1996.  A 30 percent 
evaluation, the minimum under Diagnostic Code 5055, 
pertaining to knee replacements, was tentatively assigned, 
effective March 1, 1997, pending review examination to 
determine actual residual disability.

In an April 1996 letter, Dr. Selden reported that, during the 
few years leading up to the surgery, the veteran had a 40-50 
percent disability due to severe arthritic changes.  His pain 
increased in intensity and no longer could be controlled 
without surgery.  Rating decision in April 1996 confirmed the 
10 percent rating for the period prior to surgery in January 
1996.

In a January 1997 statement, the veteran requested an 
increased rating for his right knee disability.  He reported 
that he suffered pain in the left knee as a result of 
compensating for the weakness in his right knee.  He stated 
that his right knee was quite painful and unstable most of 
the time and that his orthopedic doctor had determined he had 
some deterioration.  He said he had pain sitting for a length 
of time, had to support himself when getting up, and had pain 
walking up stairs.

Dr. Selden's records of April 1996 through December 1996 
reflect the veteran's ability to flex ranged from 70 degrees 
in April to 70-75 degrees in September and, in December 1996, 
he reportedly had pain, satisfactory mobility but pain with 
range of motion, crepitus, and trace effusion.  X-rays showed 
degenerative changes.  The doctor reported that he suspected 
the pain was degenerative in nature.  

A VA examination was conducted in February 1997.  The veteran 
reported he had increasing pain and stiffness since his 
injury in service.  He worked as a vocational instructor for 
the corrections department, teaching dental prosthetics.  He 
had returned to work (following the January 1996 surgery) in 
May 1996.  He worked 35 hours a week and said he was able to 
do so since he did not have to be on his feet the entire time 
and was able to change positions.  He stated that his right 
knee occasionally gave out and he had pain in both knees when 
using stairs.  He had pain with walking.  He stated he was 
unable to walk or stand for more than five to ten minutes.  
He could not sit too long and had to sit in an outside seat 
so he could keep the leg extended.  He wore support 
stockings.  He was able to drive a car.  He was five feet, 
ten and a half inches tall, weighed 220 pounds, and his 
weight had been steady.  His right knee was 19 inches in 
circumference and the left 17.5.  He had bilateral 
subpatellar crepitation on flexion and extension of the knee.  
Scars of the right knee were noted.  There was mild swelling 
of the right knee, the joint was enlarged, and there was 
clicking of the metal on flexion and extension.  No 
instability was demonstrated.  Range of motion was flexion to 
80 degrees and extension to zero degrees.  Gait was normal.  
Diagnoses included history of injury to the right knee, 
status post right medial meniscectomy and status post total 
right knee replacement; persistent pain, mild swelling, 
subpatellar crepitus; able to work full time as instructor.

In his notice of disagreement in March 1997, the veteran 
stated that he was in constant pain.  Subsequently, in his VA 
Form 9 submitted in April 1997, he contended that he was 
entitled to a 60 percent rating.

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1997.  He stated that he had worked 
at the same job for the last 22 years.  He said he was not 
allowed to bring a cane to work because it would show 
weakness to the inmates and could be used as a weapon.  He 
said he had pain every day and had swelling in the ankle and 
knee when he got home.  He said it might slightly buckle when 
walking, although he had never fallen, only stumbled.  He 
described his difficulty using stairs, getting out of chairs, 
driving long distances, and his need to sit where he could 
extend his leg.  He stated that he believed he would be 
staying at about 80 degrees of flexion.  He had last seen Dr. 
Selden in December 1996 and would see him again in six months 
or so.  Several years before, he had been given a brace at a 
VA facility.  He said he no longer had a brace and Dr. Selden 
had not recommended one.  The total knee replacement had been 
suggested about six months before the surgery was conducted.  

In a December 1997 statement, the veteran reported that he 
took early retirement in August 1997, as he could no longer 
perform his job duties due to knee problems.  He submitted a 
description of his job, which included security functions 
necessary to maintain safety of inmate students, associates, 
and other members of the institution population.  He also 
referred to a left knee condition and requested a separate 
evaluation for arthritis of the right knee.

In a December 1997 report, Dr. Selden stated that the veteran 
had a chronic condition of both knees and had osteoarthritis 
of both knees, and he related a current left knee problem to 
the long-standing right knee problem.  

By rating decision in March 1998, service connection of right 
knee arthritis with subpatellar crepitus, and left knee 
subpatellar crepitus and degenerative joint changes, as 
directly due to the service-connected right knee disability, 
was granted.  His currently assigned disability ratings are 
30 percent for the postoperative right knee replacement, 10 
percent for the additional right knee disorder, and 10 
percent for the left knee disorder.

Dr. Selden's records of March 1997 through August 1998 
reflect that, in March 1997, the veteran had flexion of the 
right knee to 85 degrees and lacked five degrees of 
extension.  X-rays showed the prosthesis was in good 
position.  In April 1997 he was seen for complains of 
shoulder pain following working on his car.  The next record 
is dated May 1998 and indicates the veteran reported pain in 
the right knee; it was noted that he had been very active 
and, the day before, had played golf and mowed the lawn.  He 
had good range of motion.  X-rays were unchanged.  It was 
noted the veteran had a knee support.  A conservative 
approach was advised.  In June 1998 he reported pain and said 
he had difficulty playing golf.  He was sent for a few 
sessions of physical therapy.  It was felt that he might need 
further workup, but there was no sign of infection.  It was 
felt there might be some premature loosening of the 
prosthesis.  A record of August 4, 1998, indicates the 
veteran continued to complain of pain.  X-rays were taken and 
were unchanged.  (Prosthesis was in good position.)  There 
was no clinical sign of infection.  Blood work was obtained 
and a discussion was had regarding obtaining a second 
opinion.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in August 1998.  He 
was wearing a brace on his right knee.  He said he could not 
put all of his weight on it due to weakness and that he used 
a cane most of the time when he was out of his home.  He said 
that, since his retirement, he had worked for a day driving 
for a wholesale car company but it caused too much pain and 
swelling.  He had not looked for other employment because, he 
said, he did not know what he could comfortably do.  He 
stated that his ability to walk varied and that there were 
days when he could walk four or five blocks with a cane 
without excruciating pain, and days he could not walk even a 
block.  He thought the last physical therapy he had done had 
aggravated his disability.  He took Daypro.  He was going to 
return to Dr. Selden the following week to review blood work.  
With respect to the reference in the records to golf and 
mowing the lawn, the veteran stated that he attempted to golf 
but there was so much pain it wasn't worth it and he tried to 
cut the grass when he could.  He said that his mobility, in 
the last year and a half, had gotten worse.  Pain was not 
strictly when he put weight on the leg.  He had had his brace 
for one week.  It was the soft type, with metal stabilizers 
on both sides with a hole for the patella head.  He stated he 
wore it most of the time.  

A written statement of the veteran's wife was submitted at 
the hearing.  She stated she had witnessed the veteran's 
deterioration and decrease in mobility.  She stated that auto 
travel, walking, dancing, and household tasks were limited, 
and that quality of life was diminished.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (1991).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In addition, it is clear that all 
necessary development has been accomplished by the RO and 
that the case is ready for appellate review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity, and generally, the degrees of disability are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating decisions in the claims file reflect that the 
veteran's right knee injury, status post total knee 
replacement, has been evaluated under the provisions of 
Diagnostic Code (DC) 5055 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. 
§ 4.71a.  Prosthetic replacement of the knee joint is to be 
rated, for one year following implantation of the prosthesis, 
100 percent.  Thereafter, there is to be a minimum rating of 
30 percent.  If there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to diagnostic code 5256, 5261, or 5262.  
If there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent 
rating is warranted.

The veteran's disability is currently rated as 30 percent 
disabling.  Based upon the evidence of record and the 
provisions of the regulations, a higher rating under either 
DC 5256, 5261, or 5262 is not warranted.  DC 5256 pertains to 
ankylosis of the knee and the evidence does not show the 
veteran has ankylosis.  DC 5261 pertains to limitation of 
extension.  Dr. Selden's record in March 1997 indicates the 
veteran lacked five degrees of extension.  Under DC 5261, 
limitation of extension to five degrees is noncompensable.  
DC 5262 pertains to impairment of the tibia and fibula.  A 
rating in excess of the currently assigned 30 percent is 
warranted where there is nonunion of the tibia and fibula, 
with loose motion, requiring a brace.  The evidence does not 
show that the veteran has impairment of the tibia and fibula.

The question is thus whether the veteran has chronic 
residuals consisting of severe painful motion or weakness, 
thus warranting a 60 percent rating.  There is no doubt the 
veteran has some residuals.  However, while he has reported 
constant pain and occasional buckling and inability to put 
all of his weight on his right leg, the most recent treatment 
records indicate that, in May 1998, he had good range of 
motion, and the prosthesis was in good position.  It was 
noted that he had a knee support and that a very conservative 
approach was advised.  At the most recent VA examination in 
February 1997, diagnoses included persistent pain, mild 
swelling and subpatellar crepitus; however, range of motion 
was accomplished from zero degrees extension to 80 degrees 
flexion, which are noncompensable limitations; there was no 
indication of instability, and gait was normal.

While we appreciate the veteran's sincere belief in the 
merits of his claim, as evidenced by his testimony before the 
Board, the objective findings of record do not currently 
support an increased rating for right knee injury, status 
post total knee replacement.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
and, therefore, an increased rating is not warranted at this 
time.  


ORDER

A rating in excess of 30 percent for service-connected right 
knee injury, status post total knee replacement, is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 10 -


